11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Jeremy David Howard,                     * Original Mandamus Proceeding

No. 11-13-00165-CR                             * May 30, 2013

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

       This court has considered Jeremy David Howard’s petition for writ of
mandamus and concludes that the petition for writ of mandamus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the petition for writ of mandamus is dismissed.